CHRISTIAN, Judge.
This is a habeas corpus proceeding. Appellants were adjudged guilty of contempt for violating an injunction issued in a civil case. They sought release by way of habeas corpus and were remanded to custody by the district court of Wichita County. Hence this appeal.
In view of the fact that the commitment grew out of proceedings had in a civil action, we are constrained to decline to entertain jurisdiction. In Ex parte Cummings, 170 S. W. 153, it is shown that the commitment grew out of proceedings had in a civil action. Cummings sought to appeal to this court after he had been remanded to custody by the district court in a habeas corpus proceeding. This court declined to entertain jurisdiction, and dismissed the appeal* In Ex parte Hill, 114 S. W. (2d) 247, a similar situation was presented. In dismissing the appeal in that case the court said: “Wherever the matter of confinement grows out of a civil proceeding and appellant appeals, this court will decline to entertain the appeal by reason of the comity between this court and the civil courts.”
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.